DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a second area having a second transmittance higher than the first transmittance; and a first module under the second area, wherein the display panel comprises: a base layer; a circuit layer on the base layer; a first pixel electrode electrically connected to the circuit layer and in the first area; a second pixel electrode electrically connected to the circuit layer and in the second area; a first stack structure on the circuit layer and adjacent to the first pixel electrode; and a second stack structure which is on the circuit layer, is adjacent to the second pixel electrode, and is different from the first stack structure.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming a second stack structure, which is different from the first stack structure, in an area adjacent to the second pixel electrode; forming a common electrode covering the first stack structure and the second stack structure; and removing a portion of the common electrode, which is on the second stack structure, by using a stamping process.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16 and 18-20 depend from claim 1 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yamazaki et al. (US Patent Appl. Pub. No. 2003/0129790 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895